Tompkins, J.,
delivered the opinion of the Court.
Hagan sued Runkle before a Justice of the Peace and had judgment. From this judgment Runkle appealed to the Circuit Court of Monroe county, where judgment being again given against him, he appealed to this Court. In the Circuit Court the appellee moved to dismiss the appeal, because the appellant had not given sufficient notice of his appeal, it being taken after the day of trial. Ho objection was taken to the language of the notice of the appeal; but it was given by an agent and signed thus: “ William Runkle by Wm. K. Vanarsdale.” The Circuit Court for that reason dismissed the appeal, and reversed the judgment given by the Justice in favor of the plaintiff below, appellee here. In the opinion of this Court, the notice of the appeal was good. But if it were even doubtful whether the person giving the notice were authorized, and the Court on suggestion were disposed to inquire in the absence of the appellant into his power, we see no reason why evidence, and parol evidence, should not be received to show the authority of the agent. The Court erred then, we think, in dismissing the appeal; but after the appeal (by which alone the Circuit Court had jurisdiction of the cause,) was dismissed, that Court proceeded to reverse the judgment of the Justice, and give judgment for the appellant for his costs before the Justice. In this we think the Court erred also, because after the appeal was dismissed, that Court had no more right to meddle with the cause.than before the appeal was taken. The judgment of the Circuit Court is reversed, and the cause remanded, and that Court is directed to reinstate the cause and proceed to trial.